Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 8/9/2021 was considered.
Drawings
The drawings were received on 8/9/202.  These drawings are acceptable.
Specification
The amendment to the specification filed on 9/7/2021 was entered.
Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. Applicant argues that the amended claims feature of the groove portion extending from one end to the other end of the optical element stamper structure in a direction of rotation of the mold roll. However, the Examiner must respectfully disagree. Honda (US2006006929) pressing the substrate film by a pressing roll (11,12; paragraph 35) to a mold roll(14)including a stamper structure corresponding to the split lenses (Fresnel lenses (3) and having a surface on which a groove portion is formed (see figure 1), the groove portion formed through the stamper structure (paragraph 60-61) having a constant structure depth in a range from 50% to 120% of a depth of a lowest point of the stamper structure, and extending from one end to another end of the stamper structure(around the circumference of the roll die mold) in a direction of rotation (the mold can be formed/ shape with axially aligned or not axially aligned (oblique or horizontal) lens structures (paragraph 60-62); curing the transparent resin (via element #15; paragraph 67-68); and peeling the substrate film from the mold roll (paragraph 69). Thus, the rejection of claims 5-8 and 10-11 will be substantially repeated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiji-Takizawa (JP2010-160438- IDS ref.) in view of Honda (US20060062969).

split lenses (43) into which the split lens structure is divided by split surfaces, the method comprising:
supplying a transparent substrate film (see paragraphs 62-77);
supplying a transparent resin onto a surface of the substrate film on which the split lens structure is formed;
pressing the substrate film by a pressing roll to a mold roll including a stamper structure corresponding to the split lenses and having a surface on which a groove portion is formed, the groove portion formed through the stamper structure, having a constant structure depth in a range from 50% to 120% of a depth of a lowest point of the stamper structure (see figures6-8), and extending from one end to another end  (see figures 6-8) of the stamper structure in a direction of rotation;
curing the transparent resin; and
peeling the substrate film from the mold roll (paragraphs 76-77 and 92-95 and 100).
Seiji-Takizawa teaches using a mold to create the lens sheet and the lens sheet can be formed using extrusion molding. The grooves extend from end to end; however, Seiji-Takizawa fails to specifically disclose the grooves extend in the direction of rotation.
 In the same field of endeavor, Honda teaches the method comprising:
supplying a transparent substrate film (2; paragraph 29); supplying a transparent resin (6; paragraphs 40, 42 and 47) onto a surface of the substrate film on which the split lens structure (Fresnel) is formed;
pressing the substrate film by a pressing roll (11,12; paragraph 35) to a mold roll(14)including a stamper structure corresponding to the split lenses (Fresnel lenses (3) and having a surface on which a groove portion is formed (see figure 1), the groove portion formed through the stamper structure (paragraph 60-61) having a constant structure depth in a range from 50% to 120% of a depth of a lowest point of the stamper structure, and extending from one end to another end of the stamper structure(around the circumference of the roll die mold) in a direction of rotation (the mold can be formed/ shape with axially aligned or not axially aligned (oblique or horizontal) lens structures (paragraph 60-62); curing the transparent resin (via element #15; paragraph 67-68); and peeling the substrate film from the mold roll (paragraph 69). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this features, since Seiji-Takizawa and Honda teach extrusion molding, forming the molding die to correspond to the shape of the lens sheet structure, and Honda further teaches arranging the grooves in a certain directions can provide a smoother . 
Claim 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Warren Jebens (GB2021807 - IDS REF) in view of in view of Honda (US20060062969).
Regarding claim 5, Robert Warren Jebens teaches an optical element stamper structure provided on a surface of a mold roll for use in manufacturing an optical element (intended use) comprising a plurality of split lenses divided by split lens surfaces, the optical element structure, comprising:
a base portion (21, 11);
a plurality of lens-like intaglio portions (23, 24) provided on the base portion, and corresponding to the plurality of split lenses (see figure 2); and
a groove portion (25) formed between the split lenses-like intaglio portions, the groove portion having a constant structure depth in a range from 50% to 120% of a depth of a lowest point of the lens-like intaglio portion (page 1, lines 38-90 and page 2, lines 92-102); and extending from one end to another end of the optical element stamper structure in a direction of rotation of the mold roll.

 In the same field of endeavor, Honda teaches the method comprising:
supplying a base portion (2; paragraph 29); supplying a plurality of lens like intaglio portions (6; paragraphs 40, 42 and 47) onto the base portion;
pressing the substrate film by a pressing roll (11,12; paragraph 35) to a mold roll(14)including a stamper structure corresponding to the split lenses (Fresnel lenses (3) and having a surface on which a groove portion is formed (see figure 1), the groove portion formed through the stamper structure (paragraph 60-61),  having a constant structure depth in a range from 50% to 120% of a depth of a lowest point of the stamper structure; and extending from one end to another end of the stamper structure(around the circumference of the roll die mold) in a direction of rotation (the mold can be formed/ shape with axially aligned or not axially aligned (oblique or horizontal) lens structures (paragraph 60-62);  curing the transparent resin (via element #15; paragraph 67-68); and peeling the substrate film from the mold roll (paragraph 69). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this features, since Robert Warren Jebens and Honda teach manufacturing the lens elements using molding techniques, forming the molding die to correspond 
Regarding claim 6, see figures 1 and 2 of Robert Warren Jebens.
Regarding claim 7, the optical element stamper structure according to claim 5, wherein the lens-like intaglio portion includes a Fresnel lens structure (figures 1-2) or micro Fresnel lens array structure in which the split lenses are arranged concentrically, and the groove portion (25) is linearly formed to pass through a center of a concentric circle of each of the split lenses (figure 2).
Regarding claim 10, Robert Warren Jebens teaches a method for manufacturing an optical element including a split lens structure including a plurality of
split lenses (23, 24) into which the split lens structure is divided by split surfaces, the method comprising:
supplying a transparent substrate film (21);
supplying a transparent resin onto a surface of the substrate film on which the split lens structure (23, 24) is formed;
pressing the substrate film by a pressing roll to a mold roll including a stamper structure corresponding to the split lenses and having a surface on which a groove portion is formed, the groove portion formed through the stamper structure, in a direction of rotation of the mold roll; curing the transparent resin; and peeling the substrate film from the mold roll. 
Robert Warren Jebens teaches using a mold to create the lens sheet. The grooves extend from end to end; however, Robert Warren Jebens fails to specifically disclose the grooves extend in the direction of rotation of the mold roll.
 In the same field of endeavor, Honda teaches the method comprising:
supplying a base portion (2; paragraph 29); supplying a plurality of lens like intaglio portions (6; paragraphs 40, 42 and 47) onto the base portion;
pressing the substrate film by a pressing roll (11,12; paragraph 35) to a mold roll(14)including a stamper structure corresponding to the split lenses (Fresnel lenses (3) and having a surface on which a groove portion is formed (see figure 1), the groove portion formed through the stamper structure (paragraph 60-61),  having a constant structure depth in a range from 50% to 120% of a depth of a lowest point of the stamper structure; and extending from one end to another end of the stamper structure(around the circumference of the roll die mold) in a direction of rotation (the mold can be formed/ shape with axially aligned or not axially aligned (oblique or horizontal) lens structures (paragraph 60-62); curing the . 
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Warren Jebens (GB2021807) in view of Honda (US20060062929, further in view of Shin Yuichi (JP200498538-) IDS REF.
Regarding claims 8 and 11, Robert Warren Jebens teaches the optical element wherein a width of the rib portion is constant along the path way to the side of the concentric circles. Robert Warren Jebens teaches using a pathway to flow material and remove air. However, Robert Warren Jebens-Honda combination fails to specifically to disclose the width of the rib/groove portion is narrow on an outer peripheral side of the concentric circles.
	In the same field of endeavor, Shin Yuichi teaches the optical element according to claim 1, wherein the split lens structure includes a Fresnel lens an outer peripheral side (see figure4 embodiment) of the concentric circles. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Robert Warren Jebens- Honda combination to include narrowing rib for flow, as taught by Shin Yuichi, since it provides a channel for discharging gas/air from the mold and provides a quality optic for focusing light. 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiji-Takizawa (JP2010-160438- IDS ref.) in view of Honda (US20060062969), further in view of Shin Yuichi (JP200498538- IDS REF).
Regarding claim 11, Seiji-Takizawa – Honda combination teaches the optical element according to claim 3, wherein a width of the rib portion is constant along the path way to the side of the concentric circles.  However, Seiji-Takizawa-Honda combination fails to specifically to disclose the width of the rib portion is narrow on an outer peripheral side of the concentric circles.
	In the same field of endeavor, Shin Yuichi teaches the optical element according to claim 1, wherein the split lens structure includes a Fresnel lens an outer peripheral side (see figure4 embodiment) of the concentric circles. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Robert Warren Jebens-Honda combination to include narrowing rib for flow, as taught by Shin Yuichi, since it provides a channel for discharging gas/air from the mold and provides a quality optic for focusing light. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato Junya (JP2012199063) teaches a lighting device with grooves (see figures 3-4).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH